DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-22 in the reply filed on 6/30/2015 remains acknowledged.
Applicant's election with traverse of:
(i-a) artemether as the artemisinin derivate in a first composition; 
(i-b) artesunate as the artemisinin derivate in a second composition;
(iii) Dengue as the disease; and
(iv) sublingual delivery, including sublingual spray as the delivery route for the first composition, 
in the reply filed on 6/30/2015 remains acknowledged.  
Claims 23, 25-29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2015.

Response to Arguments
Applicants' arguments, filed 6/29/2022, have been fully considered, but are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17-22, 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claim 15 requires the new limitation of 1) “said single dosage remaining under said individual’s tongue for at least 30 seconds” (claim 15, lines 6-7), and two limitations 2) “after a period of 30 minutes post administration of said single dosage of artemether or its pharmaceutically acceptable salt, administering …” (lines 8-10, 15-17).  The first limitation corresponds to an open-ended range, “at least 30 seconds”; i.e., 30 seconds or more.  While the Examiner did identify disclosure of the artemether solution preferably held under the tongue, preferably 30 seconds [0089].  No disclosure of the now claimed open-ended time period, 30 seconds or more, was identified.  Accordingly, this amended limitation 1) introduces New Matter.
Regarding the two limitations under 2), the broadest reasonable construction of “after a period of 30 minutes post administration of said single dosage of artemether or its pharmaceutically acceptable salt, administering …” has the meaning that there is a 30 minute period. After this time, e.g., at 30 minutes, 1 second, or at 45 minutes or at 1 hour or at two hours, or at 4 hours, etc. the next administering step occurs.  Thus, the underlined language is construed as a period of 30 minutes or more is required before the recited administering steps (starting lines 10, 17) occur.  This is also a waiting period corresponding to an open-ended time range.  Review of the specification identified a predetermined waiting period, such as 1 minute to 1 hour, and more preferably 30 minutes [0089], [0091].  This disclosure supports a period of 30 minutes, or a range from 1 minute to 1 hour, but does not provide written support for the open-ended time period of the claim 15 amendment at lines 8-10, 15-17; namely a waiting period of 30 minutes or more.
Amended claim 37 requires, at two locations “waiting at least 30 minutes after administration of said artemether or its pharmaceutically acceptable salt …” (claim 37, lines 6-8, 11-13).  These two time periods are also open-ended time periods, waiting periods of 30 minutes or more.  Review of the specification identified a predetermined waiting period, such as 1 minute to 1 hour, and more preferably 30 minutes [0089], [0091].  This disclosure supports a waiting period of 30 minutes, or a waiting period range from 1 minute to 1 hour, but does not provide written support for the two open-ended time periods of the claim 37 amendments.  
Therefore, the amendments to the independent claims introduce New Matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 37 and dependent claims 17-22, 30-36, 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 15 recites a method of treating “an individual suffering from Dengue…” (lines 1-2) (Individual I); the claim recites “administering to an individual …” (line 3) (Individual II); the claim then recites “said single dosage remaining under said individual’s tongue …” (line 6).  It is confusing whether “said individual” refers to Individual I or II.  The claim continues with “administering to said individual …” (line 10).  Again, it is confusing whether “said individual” refers to Individual I or II.  In line 17 the claim states “administering to an individual …” (Individual III).  “said individual’s tongue” in line 24 and “administered to said individual …” in line 25, both of which are confusing about which of Individual I, II or III are being referenced.  For the purpose of applying prior art, any individual may be met by a subsequent “said individual” recitation.
Independent claim 37 recites a method of treating “an individual suffering from Dengue…” (lines 1-2) (Individual I); the claim recites “sublingually administering to an individual …” (line 3) (Individual II); line 8 references “administering to said individual …” and line 12 also references “administering to said individual …”.  It is confusing whether said individual in each of lines 8 and 12 reference Individual I or II.  For the purpose of applying prior art, either individual may be met by a subsequent “said individual” recitation.
Claim 15 requires “said single dosage remaining under said individual’s tongue for at least 30 seconds …” (lines 6-7).  Using different language, the claim also requires “artemether … remains under said individual’s tongue for a predetermined time period …”  The predetermined time period is undefined, but the at least 30 seconds is an open-ended time of 30 seconds or more.  It is confusing which of these conflicting limitations controls how long the artemether dosage remains under the tongue of the dosed individual.  Because both are recited, the Examiner construes the claim to require a minimum of 30 seconds under the tongue.
Claim 37 requires “waiting at least 30 minutes after administration of said artemether …” and also “administering to said individual a therapeutically effective amount or artesunate …” (lines 6-9).  The claim also requires “waiting at least 30 minutes after administration of said artemether …” and also “administering to said individual a therapeutically effective amount of berberine …” (lines 11-14).  It is not clear whether the waiting period, in each instance must be completed before the subsequently recited administering (artesunate or berberine), or whether this simply recites two steps that do not require completion of or even an order of each “waiting” and “administering” step.  For the purpose of applying prior art, the construction that does not require completion of the waiting period prior to administration is the broadest reasonable construction, that is employed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 17, 19-22, 30-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al. (US 2013/0102625 A1; 2013; priority 2011 Oct; cited in a prior Office action); in view of Colman (US 2013/0071474 A1; 2013; filed 2011 Feb; priority 2009; cited in a prior Office action); and Booles et al. (WO 2009/053758 A1; 2009; cited in a prior Office action).
Rosen teaches a novel artemisinin combination therapy (ACT) consists of artemisinin and its derivatives and berberine, two active substances mixed with various selected excipient compounds to form, inter alia, a single pill, for treatment of, inter alia, [applicant elected] dengue fever (abstract); dengue fever is a viral infection transmitted by the bite of an infected mosquito; mosquitoes can pick up the dengue virus then carry the virus in their own blood, and spread it when they bite humans; dengue infection is a leading cause of illness and death in the tropics and subtropics (paragraph 0013). Although the embodiments above describe the combination of artemisinin and berberine, the invention can include combinations of the derivatives of artemisinin with berberine. The derivatives of artemisinin can include [applicant elected] artesunate and artemether. For example, the chemical weight of artesunate can be adjusted to give the same effective chemical yield as artemisinin, and artesunate and berberine can then combined. Similarly, the chemical weight of artemether can be adjusted and combined with berberine (paragraph 0235).  A Dengue Case Study was treated with coACT A-B (combination of artemisinin and berberine; see paragraph 0116 & Table IA).  The terrible pain and vomiting when her fever elevated over 102 degrees Fahrenheit, went on for several days, until cACT A-B was started; within one day her vomiting had stopped, and the crippling pain that ran through her body had also subsided; the patient (a nurse) was needed back at work, but was still feeling tired; her second day’s treatment brought brighter results and she began to feel like herself again with all symptoms gone (paragraph 0204).  In another group of patients, 
Dengue Fever Results
[0234] Dr. Jamie Z. Galvez Tan MD, MPH, former Vice Chancelleor for Research University of the Philippines and a known expert in the field, tested the efficacy of the invention combination of artemisinine and berberine for treating Dengue Fever. On Oct. 7, 2012, Dr. Galvez reported that "I am pleased to inform you of my staffs and my initial findings using the initial 200 sample doses you provided of coACT A-B Dengue Fever Formula. We have observed that coACT A-B is highly effective in relieving the symptoms of dengue fever patients, based on both clinical physical examinations and clinical measurements. We witnessed a uniform return to wellness-the ability to drink and increase in appetite, as well as desirable changes in patients' blood platelet levels-in as little as eight hours after the initial dosing. These results appear to indicate action against all four types of dengue fever."
Rosen establishes that combinations of artemisinin, or a derivative of artemisinin, including each of artemether or artesunate, together with berberine in a single tablet or pill form are effective in treatment of Dengue.  While two-drug combinations artemether plus berberine and artesunate plus berberine are each separately taught as useful in therapy of Dengue, the three drug combination artemether, artesunate and berberine is not taught together in therapy of Dengue.  
Regarding claim 15, the broad dosing range for artemisinin is 50-120 mg per pill; the preferred range is 90-110 mg per pill, and the preferred amount is approximately 100 mg per pill (Table I A). Lower ranges and doses are taught for children (Table IVA).
Conversions from artemisinin to artesunate or artemether are taught:  The chemical weight (construed as molecular weight) artesunate can be adjusted to give the same effective chemical yield (construed as the same molar quantity) as artemisinin, and artesnuante [sic, artesunate] and berberine can then be combined.  Similarly, the chemical weight of artemether can be adjusted and combined with berberine [0235].  For the broadest artemisinin range, 50-120 mg per pill, the equivalent range of artesunate may be calculated.  
50-120 mg artemisinin / (282.332 mg artemisinin /mmol artemisinin) = 0.1771-0.4250 mmol artemisinin.
0.1771-0.4250 mmol artesunate x (384.421 mg artesunate /mmol artesunate) = 68.08-96.11 mg artesunate (same effective chemical yield as artemisinin range).
0.1771-0.4250 mmol artemether x (298.374 mg artemether /mmol artemether) = 52.84-126.8 mg artemether (same effective chemical yield as artemisinin range).
The calculated range of artesunate falls within the recited ranges of claims 15, 33 & 34.  The calculated range for artemether overlaps with the claimed artemether range of claims 15, 30 & 31, rendering the amount prima facie obvious.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The broad range dosage of berberine is 350-1000 mg/pill (overlapping with and rendering obvious the claimed berberine dosing range of claims 15, 35 & 36); the preferred range is 600-900 mg/pill; the preferred amount is approximately 800 mg per pill (Table IA). The broad range for berberine overlaps with the claimed ranges of claims 15, 35 & 36, rendering each berberine amount prima facie obvious.
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the claim 15 dosing frequency requirement administering artesunate “two or three times a day for at least two days” and berberine “two or three times a day for at least two days”, a twice daily dosing scheme of the co-ACT therapy for the first two days is taught at Table II [0128]; 

    PNG
    media_image1.png
    274
    651
    media_image1.png
    Greyscale

[0129] also indicates this scheme is also the dosage regimen used in the treatment of dengue fever.  The skilled artisan would have reasonably expected dosing of artesunate and berberine via two separate dosage forms sequentially, each twice daily, to deliver equivalent therapy to a single combination therapy where both of artesunate and berberine are present in the same amounts as separate single dosing forms, twice daily; i.e., sequential second and third dosing at each given time, morning and evening on Days 1 and 2, would have been an obvious alternative of combination dose artesunate + berberine given morning and evening on each of Days 1 & 2, taught by Rosen.
While Rosen clearly teaches two drug combinations, artesunate + berberine, and alternatively, artemether + berberine, being administered in therapy for dengue fever, including in doses that render obvious recited ranges for each of the three drugs, Rosen does not teach all three recited drugs being administered to the same Dengue patient, required by at least one alternative construction of independent claims 15 & 37.  Rosen does not teach sublingually administered artemether, or delivery of artemether via a spray, or the recited mucosal absorption enhancer in said spray.  Regarding claim 15, Rosen does not teach applicant elected artemether administered prior to administration by the second or third composition, required by this claim. Rosen does not teach three daily doses of artesunate.
Colman teaches in 2005, dengue (DF) was the most important mosquito-borne viral disease affecting humans, with a global distribution comparable to that of malaria; each year tens of millions of cases of DF occur and up to hundreds of thousands of cases of dengue hemorrhagic fever (DHF); fatality rate of DHF is about 5%, but proper treatment can reduce it to less than 1% (paragraph 0023); malaria parasites are transmitted from one person to another by the female anopheline mosquito that feeds on human flesh; about 60 species of anopheline mosquito transmit the parasite (paragraph 0005); berberine and arteminisin have not previously been combined in an acute dosage regimen (paragraph 0039); a composition comprising berberine, artemesinin and loperamide or their derivatives may be used to effectively treat multiple pathogens (paragraph 0045); there is a long-felt need to combine an extremely broad spectrum antibacterial, antimicrobial, antiviral, antiparasitic and antifungal agent such as berberine with its long, well-established use to treat intestinal pathogens with artemisinin or its derivatives, as effective agents for treating malaria, viruses and other blood parasites (paragraph 0046); composition in dosage formulations include spray bottles, fast melt pill format and sublingual methods of administration known to those versed in the art (paragraph 0046); oral dosage ranges of artemisinin or its derivatives, including artesunate, include about 40 mg to about 100 mg per dose of artesunate per human taken one to three times daily, or about 50 mg per dose of artesunate per human taken twice daily (paragraph 0048); the oral dosage range of berberine more specifically a single human dose of berberine include about 200 mg to about 500 mg taken one to three times daily (paragraph 0049); artemisinin and artesunate include artesunate and artemether (paragraph 0054; claim 9); the berberine, artesunate and loperamide are packaged in a daily dispenser form with daily individual doses for a number of days (paragraph 0057); the method of treatment of a traveler may be for the treatment of malaria, and the malaria may be chloroquine resistant; in another embodiment the treatment is of a virus in a mammal such as dengue fever (paragraph 0059).  
Colman establishes combinations of artesunate and berberine or artemether and berberine, as two-drug therapies, or together with loperamide (as three-drug therapies; see claims 2, 9 & 15) are used in effective amounts for treating individuals with dengue.  Colman also establishes dosage forms include pills, sprays and sublingual forms.  Colman does not teach the elected three-drug combination therapy, artemether, artesunate and berberine, or sublingual dosing via a spray.
Booles teaches pharmaceutical compositions for the treatment of malaria, comprising artemether and a medium chain triglyceride formulated for transmucosal sublingual delivery, especially by a spray (abstract); amongst the active pharmaceuticals of use in the treatment of malaria are a number of compounds derived from artemisinin, including artesunate and artemether (p. 2, lines 9-12); artemether is known in the form of capsules, tablets and injectable formulations (p. 2, lines 14-15); transmucosal sub-lingual administration of artemether was found to be effective for delivery of the pharmaceutical into the systemic circulation, for the treatment of malaria; this route is acceptable to children requiring treatment, and may be administered by non-medically qualified personnel (p. 3, lines 10-15); the composition can be delivered sublingually as a liquid bolus, or, more preferably, as a spray (p. 3, lines 17-18); the formulation must withstand the challenges of those communities where malaria is an especially acute problem, such as in sub-Saharan Africa; for example, any formulation needs to be stable for long periods of time, and at the relatively high temperatures encountered there; the medicament will often need to be administered (without delay) to children who are weak, malnourished, and likely to be suffering from vomiting and diarrhea; in many cases, the medicament may also need to be administered by non-medically-trained personnel; it is also important for any active ingredient to have good (and consistent) bioavailability, to ensure that the drug reaches the site of action without adverse side effects (p. 9, lines 16-25).  To address these problems, the inventers have found that the transmucosal sublingual route of administration of artemether provides a greater likelihood of higher and more reproducible levels of bioavailability than that demonstrated by the oral (i.e., swallowed) or intramuscular route; reported bioavailability of artemether in animals by oral administration is as low as 19-35%, and only 54% when administered by intramuscular injection (p. 9, lines 27-33).  Comparison of Table 10 (30 mg by singly sublingual artemether administration) and Table 11 (single oral administration of 30 mg artemether tablets) demonstrates more than double AUC over 12 hours following the doses, and about 3.5 x higher achieved Cmax, for the sublingual administration compared to the tablets.  About 1.7-2.2 times more artemether was absorbed via a sublingual spray compared to a tablet; i.e., the bioavailability by the sublingual route is at least twice that by the oral route for equivalent doses (p. 20, lines 20-24); the inventors found that transmucosal sublingual avoids autoinduction, where systemically circulating artemisinin declines with each successive dose, thereby reducing the effectiveness of drug dosage regimes (p. 21, lines 5-12).  
Booles establishes that sublingual spray application of the artemether formulations achieve a higher bioavailability compared to oral tablet doses (see, e.g., Figures 2-3, 8-9), and even that about half the dose still achieves higher blood levels during a substantial portion of the first 4 hours after dosing (see Figures 1-7); and that the formulations using Miglyol® 810 are stable upon storage at 30-40 °C for 8 weeks (p. 11; p. 12, lines 8-15).  Even though Booles specifically mentions malaria (each of Rosen and Colman use artemether + berberine combinations in therapy of malaria, and in therapy of dengue), the skilled artisan would readily appreciate that the invention of applicant elected artemether dosed by sublingual delivery via a spray provides better bioavailability of artemether than oral dosing; this would be expected to benefit other therapies using this compound, including treatment of Dengue with combinations that include artemether, as taught by Rosen and Colman.  A significant advantage of this transmucosal sublingual route is avoidance of autointoxication (21:9-12)
Thus, the skilled artisan would have been motivated to modify the combination therapy of Rosen or Colman in therapy of Dengue, by adding the Booles artemether sublingual spray administration prior to further sequential dosing of the combination of artesunate + berberine, twice or three times daily.  The benefit to starting with artemether sublingual spray would have been to rapidly achieve therapeutic blood levels of artemether into the bloodstream in patients, who may be weak, malnourished, and/or suffering from vomiting or diarrhea.  Such formulations are immediately ready for administration, and formulations are stable, even in hot conditions encountered in African-type climates, and are suitable for storage at least 8 weeks.  Sublingual spray provides absorption into the systemic circulation for patients that may be vomiting; i.e., which would result in loss of some of an oral dose.  After therapy is initiated with artemether via sublingual spray, it would have been obvious to follow with the artesunate + berberine coACT A-B combination therapy of Rosen or Colman, i.e., with applicant elected second composition comprising artesunate and berberine, and to repeat this two or three times daily, for several days (at least two days), until the fever breaks and the patient feels their strength return.  The combination therapy over two or three doses, would read on administering a second composition comprising a therapeutically effective amount of artesunate, and administration of a third composition comprising an effective amount of berberine.  Alternatively, in the interest of compact prosecution, it is noted that separate administration of artesunate as a second administration, after artemether sublingual spray, followed by administration of a third composition comprising berberine (where artesunate and berberine are each administered two times a day) would also have resulted in an equivalent delivery of artesunate and berberine to the combination dosage forms taught by Rosen and Colman administered twice daily for two days, after a starting initial artemether sublingual dose, achieving rapid artemisinin derivative therapeutic levels in the serum.  
Thus, it would have been obvious to separately administer applicant elected artemether via the elected sublingual spray, followed by administration of an artesunate dosage form, followed by administration of a berberine dosage form, in treatment of Dengue, giving the elected method.  Regarding the recited pill form, both Rosen and Colman teach pill forms are suitable delivery forms, rendering it obvious to use the combination of artesunate + berberine in pill form, or alternatively, to use the sequential separate dosing where artemether is administered via sublingual spray, artesunate is subsequently administered in pill form via an oral route and berberine is subsequently administered in pill form via an oral route, giving the elected method of the instant claims.  
The motivation to start therapy with artemether, via sublingual spray, would have been the benefit of rapidly achieving therapeutic levels of this compound in a patient likely to be weak, malnourished, and suffering from symptoms such as vomiting, fever and pain, in a form immediately ready for administration.  This would have been reasonably expected to have more rapid relief of the fever, by achieving therapeutic levels of this compound within minutes.  The motivation to follow with a combination therapy of artesunate and berberine would have been to continue the coACT A-B therapy, until the patient is back to normal, and can go about their business as a result of the effective therapy (see discussion of the example patients discussed in Rosen).  This combination therapy also has the benefit of minimizing the development of highly resistant dengue strains to artemisinin, recognized as a problem by Rosen (paragraph 0007), and the expected efficacy of a coACT A-B multi-drug therapy.  
In fact, the comments of Dr. Jamie Galvez Tan indicate that the coACT A-B Dengue Fever Formula was effective in as little as 8 hours after initial dosing, and results appear to indicate action against all four types of dengue fever [0234].  Starting with sublingual artemether would have the potential to achieve efficacy in even less than the 8 hours observed for coACT A-B.
Regarding adding the third component, explicitly taught as one of a two component therapy used for dengue treatment, to another two component therapy also used for dengue therapy, MPEP 2144.06 (I) indicates that combination of equivalents known for the same purpose is prima facie obvious:  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
This rejection relies on this type of combination rationale.  This type rationale is also consistent with KSR Rationale (A) Combining prior art elements according to known methods to yield predictable results.  
The rationale may be applied under KSR Rationale (D) Applying a known technique (preliminary sublingual spray dosing of artemether) to a known method (treatment of Dengue with the coACT A-B combination artesunate + berberine) ready for improvement (achieving therapeutic blood levels of artemether faster) to yield predictable results (faster efficacy in Dengue treatment for at least rapidly responsive patients).  See MPEP 2141 (III)/ MPEP 2143 (I)(A)&(D). In addition, there are clearly advantageous reasons to start with sublingual artemether before starting the artesunate + berberine coACT A-B combination taught by each of Rosen and Colman, which are set forth in the rejection.  
Regarding the amendment to claim 15, the claim now requires the artemether sublingual dosage “remaining under said individual’s tongue for at least 30 seconds” administered to said individual prior to administration of said second composition or said third composition. For the 30 second minimum or longer, it would have been obvious to one of ordinary skill in the art to optimize this time period, in light of the expectation of the skilled artisan that holding the sprayed sublingual dose under the tongue for a longer number of seconds is likely to increase the amount of the artemether absorbed via sublingual route via shorter number of seconds.  The Examiner construes this limitation to be obvious as a result of routine optimization, absent a showing of criticality.  Because the alternative to holding under the tongue is swallowing, and Booles shows that about double AUC occurs for sublingual compared to oral dosing, holding under the tongue longer reasonably results in higher AUC, by increased sublingual absorption, and lower oral dosing when swallowed.  Thus, 30 seconds or more would have been identified as a result of routing optimization, by balancing higher AUC achieved via sublingual absorption with the ability to hold the dosage form under the tongue for, say, 30-60 seconds.
Regarding the claim 15 amendment that requires at least 30 minutes after artemether dosing before artesunate and berberine are dosed, reviewing the figures of Booles shows tmax occurs between 1.75 and 2 hours.  Because the oral dosing of artesunate and berberine would take some time to achieve tmax, waiting, say, 30 minutes to 1 hour, before giving the second artesunate and third berberine would have permitted artemether to start working before dosing other drugs, a time period when some patients are experiencing vomiting and/or diarrhea. By giving a waiting period to slow/alleviate vomiting and diarrhea, the risk of losing the second and third drug doses to vomiting or diarrhea would have likely been reduced.  Additionally, timing between doses would have been obvious to explore as a result of routine optimization, giving at least 30 minute waiting period as a result of the optimization process.
Regarding the amendment to claim 37, the claim recites two “waiting at least 30 minutes after administration of artemether or its pharmaceutically acceptable salt” (lines 5-6, 9-10) limitations prior to administering artesunate and prior to administering berberine.  The time length (at least 30 minutes), the skilled artisan would have been motivated to determine routine or optimal times between each dose based on the pharmacokinetics showing tmax at 1.75-2 hours in the Booles patients; when dosing after 30 minutes to 1 hour, drug levels of artesunate and berberine would be achieving effective serum levels before the reduction of artemether levels start, rendering such added time limitation (if present) obvious, absent a showing of criticality.  Additionally, a waiting period permits likely vomiting and/diarrhea time to slow or stop, resulting in a higher probability of keeping the artesunate and berberine in the individual’s body.  The length of this time period would have been obvious to explore via routine optimization, giving times of the claimed waiting period within the claimed range.  
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that in the broadest reasonable construction discussed above, there is no requirement that the recited time period of claim 37 occur before dosing artesunate and berberine.  For this construction, no optimization of waiting time is needed.  The “waiting” and “administration” could occur simultaneously or during overlapping times, which would be satisfied by the obvious method.
Regarding claim 22, predetermined time periods (which could be considered a mental step) for administration of artesunate and berberine compositions are obvious based on the teachings of Rosen.  Rosen discusses 7-14 predetermined days in paragraph 0156; and each of the (malaria) patients reported on resulted in fever alleviation within 4 days; the single Dengue patient resulted in all symptoms gone after 2 day's treatment.  Thus, predetermined time periods such as 2, 4, 5 or 7-14 days would have been an obvious predetermined time period for therapy of the combination, based on teachings of Rosen (see also the 4-day period taught in Table II).  Predetermined time periods are also obvious based on the teachings of Colman.  Colman teaches dispenser packs for a predetermined number of days, from 1-90 days (paragraph 0057), rendering it obvious to continue therapy for some predetermined number of days, i.e., the number of days until all doses in the dispenser pack are completed.
Regarding claim 21, an initial dose of artemether reads on “includes delivering a single dosage” recited in this claim.  Even repeated doses of artemether, in combination with artesunate and berberine, also read on delivery of this single dosage being “included” in the therapy.
Regarding artemether doses of claims 15, 30-32, Booles teaches artemether doses no more than 80 mg.  Thus, doses in the range from 50-80, as well as 80 mg are within the range taught by Booles, rendering the claimed delivery dosage, or dosage spray in these two ranges obvious based on the claimed ranges lying within the prior art range.  
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
Regarding artesunate doses of claims 15, 33-34, Rosen teaches the dose of artemisinin is the range from 50-120 mg, with a preferred range from 90-110 mg [0073].  Use of similar amounts of artesunate (combined with berberine), based on the teaching of the same effective chemical yield, render obvious similar doses to those taught for artemisinin, give doses in the ranges of claims 33-34.  See ranges calculated above, within and overlapping with claimed ranges, rendering each prima facie obvious. Colman teaches derivatives of artemisinin are dosed in a range that includes 40-100 mg (claim 12).  Artesunate is taught by Colman in ranges of 20-250 mg, per hynan tajen 1-3 times daily, more specifically about 40 to about 100 mg per dose 1-3 times daily, and most specifically, about 50 mg per dose, taken twice daily [0048].  Thus, the range of claim 15 and amounts within the ranges of claims 33-34 are taught; these amounts would have been obvious to use in the obvious method.
Regarding the berberine dosing of claims 15, 35-36, Colman teaches the oral dosage range of berberine more specifically a single human dose of berberine include about 200 mg to about 500 mg taken one to three times daily, and specifically about 200 mg taken twice daily (paragraph 0049); thus, the claimed ranges substantially overlap with and the preferred amount is within each recited range, rendering the claimed ranges obvious.
The required doses of each of these claims are also considered obvious as a result of routine optimization of doses, to achieve effective therapy of Dengue.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding new claim 38, the rejection is based on the obviousness of administering artemether sublingually, via a spray, as taught by Booles.  Thus, this claim is also obvious.
Applicant argues:
For the reasons already of record, Applicant respectfully disagrees with the Examiner's assertions and Claims 3, 15, 17, 19-22, 30-38 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al., U.S. Patent Application Publication No 2013/0102625, in view of Colman, U.S. Patent Application Publication No 2013/0071474, and Booles et al., WO 2009/053758. For the reasons already of record, Applicant respectfully disagrees with the Examiner's assertions and submits that the combination of Rosen, Colman, and Booles, individually or in combination, fail to render the steps of Applicant's method of treating an individual suffering from Dengue, as specifically set forth in Claim 15 or Claim 37 as currently amended and presented herein, obvious. As described in previous responses, Applicant submits that the combination of components at particular times drives Applicant's effectiveness in treating Dengue. No study or direct teaching has been provided by any of the cited prior art references suggesting the combination and timing which would provide one of skill in the art with the motivation and expectation of success to treat individuals suffering from Dengue using Applicant's method.

This is not persuasive.  
The teachings suggestions and motivations that document prior art teachings and document motivations rendering obvious the claims are set forth in the rejection.
Regarding the reference to reasons of record/previous responses, these have been rebutted in prior Office actions.  As previously indicated:
Arguments raised in prior responses have been addressed in prior Office actions.  The Examiner disagrees with Applicant’s premise that the cited prior art references allegedly fail to render the claims obvious.  The Examiner has documented two separate types of rationales, each based on KSR, and each of which separately apply to the rejection basis:  
First, the Obviousness of combining two drug/drug combinations: separately each of two drug combinations known in the prior art for treating Dengue (artemether + berberine and alternatively, artesunate + berberine; where artemether is also known via rapid sublingual dosing) are obviously combined give the claimed three drug combination.  According to MPEP 2144.06:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
This combination is prima facie obvious, based on Kerkhoven and other cases cited in this MPEP section.  This combination type rationale is in agreement with KSR Rationale Type A (MPEP 2143 (I)(A)).
Secondly, the rejection documents the rationale may alternatively be applied under KSR Rationale (D) Applying a known technique (preliminary sublingual spray dosing of artemether) to a known method (treatment of Dengue with the coACT A-B combination artesunate + berberine) ready for improvement (achieving therapeutic blood levels of artemether faster) to yield predictable results (faster efficacy in Dengue treatment for at least rapidly responsive patients).  See MPEP 2141 (III)/ MPEP 2143 (I)(A)&(D). There are clearly advantageous reasons to start with sublingual artemether before starting the artesunate + berberine coACT A-B combination taught by each of Rosen and Colman, which are set forth in the rejection.  
Thus either rationale predicts that starting with sublingual artemether will achieve faster therapeutic blood levels than starting with coACT A-B combination, with reasonable expectation of predicted faster resolution of Dengue (relative to coACT A-B without sublingual artemether as starting dose, i.e., closest prior art embodiments of Rosen and Colman) resulting from this obvious modification.
Regarding the allegation that Rosen is questionable:  
The Rosen reference is questionable as to providing a treatment of dengue using a two two-drug combination, i.e., artemether + berberine, and alternatively, artesunate + berberine. Such position is supported by Dr. Miranda, Miranda Declaration dated 12/23/20166, already of record. Dr. Miranda was aware of the Rosen reference, but attested to the fact that protocol in accordance with Applicant's invention resulted in earlier normalization of disease parameters. For example, Dr. Miranda stated that Applicant's protocol provided patients with early patient recovery and no further progression of the disease as compared to the standard of care or the treatments described by the prior art, as neither treatments provide for shorter viremia, resulting in a longer time to recover, see Paragraph 10. One of skill in the art would not recognize, nor expect, the same results as described by Applicant's method of treating an individual having Dengue using three-components because such results were not obtainable by using a two-component system as taught by the prior art of Rosen.

There is no basis in the record to question written description or enablement of the teachings relied on from Rosen.  In fact the teachings of Rosen and of Colman are very similar.  The comments of Dr. Jamie Galvez Tan (Rosen, [0234]) indicate that the coACT A-B Dengue Fever Formula was effective in as little as 8 hours after initial dosing, and results appear to indicate action against all four types of dengue fever.  Starting with sublingual artemether would have the potential to achieve efficacy in even less than the 8 hours observed for coACT A-B.  Dr. Tan reports on 200 doses, which are a preliminary clinical trial.  Clearly the skilled artisan would have been motivated to test further, and in a larger clinical trial.  But there is no basis to question the results reported.  In contrast to a questionable basis, the initial findings communicated by Dr. Galvez provide evidence the coACT A-B will be useful in treatment of Dengue taught by Rosen and Colman, rebutting Applicant’s argument.
The Examiner previously reviewed the 12/28/2016 Declaration of Dr. Miranda. While Dr. Miranda stated that she had reviewed the references cited, Miranda does not provide any basis for questioning the teachings of Rosen or Colman or Booles.  Miranda only stated that the treatments described by Rosen or Coleman “are not recognized by any health organization as treatment for Dengue” and “no data or statistical analysis has been shown by either of the references cited to indicate or provide proof that what is claimed in those references are true”.  “Recognition by any health organization as treatment for Dengue” is not the standard for teachings that may be relied on in obviousness determinations.  Both Rosen and Coleman are patent documents.  As stated in MPEP 2123 (I): Patents are Relevant as Prior Art for All They Contain. As discussed in MPEP 2107.03 (I), Data from in vitro or animal testing is generally sufficient to support therapeutic utility.  Rosen has better evidence than this, a study utilizing 200 doses of coACT A-B, in treating Dengue, where some patients responded within 8 hours.  Thus, the standard for patent law is clearly different from the standard preferred by Dr. Miranda.  Regarding Miranda’s statement that there is allegedly “no data or statistical analysis … shown by either of the references cited to indicate or provide proof that what is claimed in those references are true”, this is actually incorrect.  Rosen clearly reports on 200 dose clinical trial used to treat Dengue, with patients responding rapidly, some as soon as 8 hours.  Thus, from a patentability standard, Dr. Miranda is incorrect.
 The Declaration compares addition of the claimed method (in one embodiment only) to WHO standard of care for Dengue; compared to standard of care only.  This does not provide a comparison of the claimed three drug treatment method to the closest prior art, i.e., coACT A-B combination of artesunate + berberine in treatment of Dengue.  When Booles is considered, the addition of artemether as an initial therapy, administered via sublingual spray, to artesunate + berberine is predicted to achieve therapeutic blood levels faster than coACT A-B.  
The comparative study reported by Dr. Miranda does not comply with MPEP 716.02(e), which requires comparison with closest prior art: 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The Examiner notes the explanation of Dr. Miranda, but the comparative data is construed as insufficient to establish an unexpected result, in view of more rapid resolution reported by Rosen for coACT A-B in therapy of Dengue.
There is no truth to the statement, such results were not obtainable by using a two-component system as taught by the prior art of Rosen.  Rosen clearly teaches more rapid resolution of Dengue symptoms using coACT A-B.  The fact that Dr. Miranda measures parameters not reported on by Coleman and Rosen does not somehow render the claims patentable.  
As set forth in MPEP 2112.02 (II), when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
The measurement of parameters not reported on by Coleman or Rosen, is not a requirement of the claimed invention.  The fact that these are additional properties characterizing the speed of Dengue resolution has similar facts to In re May, where non-additive analgesia was anticipated by the prior art which disclosed the same compounds for analgesia, even though they were silent as to addiction.
The comparative date of Miranda is also not a comparison to the closest prior art, which is required based on MPEP 716.02(e) (citation above).  The skilled artisan would have reasonably predicted even faster resolution when Booles sublingual artemether is added as the first therapeutic in Dengue treatment by coACT A-B.  Thus, even showing slightly faster resolution of Dengue symptoms compared to coACT A-B (a hypothetical comparison, not in evidence on the record) would not be sufficient to establish an unexpected result, because faster resolution is predicted by the rejection basis.   
Because there is an established difference in positions between Applicant and the Examiner, and it appears that Applicant is dissatisfied with the Examiner’s decision in this case, the Examiner continues to suggest that Applicant may wish to appeal the Examiner’s rejections to the PTAB (See MPEP 1200).
Regarding the dependent claims, both the independent and dependent claims are obvious, for the reasons set forth in the rejection basis, documenting the obviousness basis for each claim limitation.
Regarding the amended timing (which, in part introduces New Matter), timing, where required by the claims, would have been obvious based on the considerations discussed in the rejection, and via routine optimization of the obvious method.
Because prosecution has been continuing for a long time, the Examiner suggests that Applicant may wish to appeal the rejection to the Patent and Trial Appeal Board, for review of the Examiner’s rejections.

Claims 18 & 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosen et al. (US 2013/0102625 A1; 2013; priority 2011 Oct; cited in a prior Office action); in view of Colman (US 2013/0071474 A1; 2013; filed 2011 Feb; priority 2009; cited in a prior Office action); and Booles et al. (WO 2009/053758 A1; 2009; cited in a prior Office action) as applied to claims 15, 17, 19-22, 30-38 above, and further in view of Siddiqui et al. (“A Short Review on ‘A Novel Approach in Oral Fast Dissolving Drug Delivery System and Their Patents’ ”; 2011; Advances in Biological Research 5 (6): 291-303; cited in a prior Office action).
The teachings of Rosen, Colman and Booles are set forth above, with the reasons that the methods of claims 3, 15, 17, 19-22, 30-37 are prima facie obvious.  Regarding claim 18, Rosen does not teach a spray containing a mucosal absorption enhancer.  Nonetheless, this component is well known in the art:
Siddiqui teaches:  For the better absorption of APIs in oral region permeation enhancer play important role. So if we want to absorb the drug mostly in mouth as drug released from formulation then there is the need of permeation enhancer.  Some example of permeation enhancer given; the list includes, inter alia, Benzalkonium chloride (p. 293, right, 4th paragraph).  
Siddiqui establishes the need of an added permeation enhancer excipient in formulations of APIs intended for absorption in the oral region, to increase the absorption of the drug across oral mucosa.  This permeation enhancer, e.g., benzalkonium chloride, would have been recognized by a skilled artisan to benefit sublingual liquid spray formulations, such as the artemether spray formulations taught by Booles, with a reasonable expectation to further increase artemether absorption across the sublingual mucosa, when benzalkonium chloride is added to the sublingual spray formulations.
Thus, it would have further been obvious to one of ordinary skill in the art at the time of the instant invention, 1) to modify the combination therapy of Rosen or Colman in therapy of Dengue, by starting therapy for Dengue with the Booles artemether sublingual spray administration (applicant elected first composition comprising artemether, via sublingual spray); which has been modified by 2) adding a permeation enhancer, such as benzalkonium chloride, to the Booles artemether sublingual spray.  The benefit would have been to rapidly achieve therapeutic blood levels of artemether into the bloodstream in patients, who may be weak, malnourished, and/or suffering from vomiting or diarrhea; such formulations are immediately ready for administration, and formulations are stable, in hot conditions encountered in African-type climates, for storage at least 8 weeks; sublingual spray provides absorption into the systemic circulation for patients that may be vomiting; i.e., which would result in loss of some of an oral dose.  Addition of a permeation enhancer would have been expected to further increase the amount of artemether entering the bloodstream.  3) After therapy is initiated with artemether via sublingual spray that includes a permeation enhancer, it would have been obvious to follow with the combination therapy of Rosen or Colman, i.e., with applicant elected second composition comprising artesunate and berberine, and to repeat this multiple times daily, for several days, until the fever breaks and the patient feels their strength return.  The combination therapy over two or more doses, would read on administering a second composition comprising a therapeutically effective amount of artesunate, and administration of a third composition comprising an effective amount of berberine.  Alternatively, in the interest of compact prosecution, it is noted that 3) separate administration of artesunate as a second administration, after artemether sublingual spray containing a permeation enhancer, followed by administration of a third composition comprising berberine would also have resulted in an equivalent delivery of artesunate and berberine to the combination dosage forms taught by Rosen and Colman.  
The amended time periods are obvious for the reasons set forth above.

Applicant argues that dependent claims are non-obvious because the independent claims are allegedly non-obvious.
This is not persuasive, for the reasons claims 15 and 37, inter alia, are obvious; see the above cited rejection and rebuttal to arguments.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611